Citation Nr: 1601390	
Decision Date: 01/13/16    Archive Date: 01/21/16

DOCKET NO.  14-18 524	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Propriety of a reduction from a disability evaluation of 20 percent to non-compensable for service-connected degenerative disc disease of the lumbar spine, effective from October 1, 2012.

2.  Entitlement to an evaluation in excess of 20 percent for degenerative disc disease of the lumbar spine, excluding a period of temporary total disability.

3.  Entitlement to an evaluation in excess of 20 percent for lower extremity radiculopathy.

4.  Entitlement to service connection for right lower extremity radiculopathy.  

5.  Entitlement to a total disability evaluation based upon individual unemployability (TDIU).




REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Counsel


INTRODUCTION

The Veteran had active service from August 1976 to June 1995.

This case comes before the Board of Veterans' Appeals (Board) on appeal of July 2012, April 2014 and July 2015 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

The Veteran has indicated that his service-connected DDD of the lumbar spine at least in part has resulted in an inability to obtain or retain substantially gainful employment.  A claim for TDIU is considered part and parcel of an increased rating claim, when such a claim is raised by the record.  See Rice v. Shinseki, App. 447 (2009).  The record raises a question of whether the Veteran is unemployable due to service-connected disability, and as a separate appeal for such is not required, TDIU is properly before the Board. 

The issues of entitlement to an evaluation in excess of 20 percent for degenerative disc disease of the lumbar spine, excluding a period of temporary total disability, entitlement to an evaluation in excess of 20 percent for lower extremity radiculopathy, entitlement to service connection for right lower extremity radiculopathy, and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDINGS OF FACT

1.  From July 1, 1995, through May 4, 2008, degenerative disc disease (DDD) of the lumbar spine was evaluated as 10 percent disabling.

2.  From May 5, 2008, DDD of the lumbar spine was evaluated as 20 percent disabling.  

3.  In a May 2012 rating action, the RO proposed to reduce the rating for the service-connected DDD of the lumbar spine from 20 percent to zero percent (a noncompensable evaluation).  The Veteran was informed of the proposal in accordance with 38 C.F.R. § 3.105(e) by letter dated in May 2012.

4.  By rating action dated in July 2012, the RO implemented a reduction to zero percent for the service-connected DDD of the lumbar spine, effective October 1, 2012.  Notice of the reduction was sent to the Veteran in July 2012.  Subsequently, in an April 2014 rating decision the RO increased the rating for DDD of the lumbar spine to 10 percent, effective November 17, 2013, and in a July 2015 rating decision granted a 20 percent evaluation for  neuropathy of the left lower extremity, effective January 19, 2015.

5.  A 20 percent evaluation for DDD of the lumbar spine had been in effect for less than five years at the time of the July 2012 rating decision that decreased the evaluation for that disability to zero percent.

6.  Evidence available at the time of the rating reduction did not reflect improvement in the service-connected DDD of the lumbar spine; there was no clear showing that symptoms had improved such that he no longer met the criteria for a 20 percent rating and evidence does not indicate an improvement in the Veteran's ability to function under the ordinary conditions of life and work.




CONCLUSION OF LAW

The reduction of the evaluation for DDD of the lumbar spine from 20 percent to zero percent, effective October 1, 2012, was not proper.  38 U.S.C.A. §§ 1155, 5103, 5107, 5112 (West 2014); 38 C.F.R. § 3.105, 3.344, 4.71a, Diagnostic Code 5242 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A veteran's disability rating shall not be reduced unless an improvement in the disability is shown to have occurred.  38 C.F.R. § 3.344 (2015).  The United States Court of Appeals for Veterans Claims (Court) has consistently held that when a disability rating is reduced without following the applicable regulations, the reduction is void ab initio.  See Greyzck v. West, 12 Vet. App. 288, 292 (1999).

Prior to reducing a veteran's disability rating, VA is required to comply with several regulations applicable to all rating-reduction cases, regardless of the rating level or the length of time that the rating has been in effect.  See 38 C.F.R. §§ 4.1, 4.2, 4.10, 4.13 (2015); see also Brown v. Brown, 5 Vet. App. 413, 420 (1993).  These provisions impose a clear requirement that VA rating reductions be based upon review of the entire history of a veteran's disability.  See Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Such review requires VA to ascertain, based upon review of the entire recorded history of the condition, whether the evidence reflects an actual change in the disability and whether the examination reports reflecting such change are based upon thorough examinations.  Thus, in any rating-reduction case, it must be determined not only that an improvement in a disability has actually occurred, but also that that improvement actually reflects an improvement in a veteran's ability to function under the ordinary conditions of life and work.  See Faust v. West, 13 Vet. App. 342, 350 (2000).

Generally, when reduction in the evaluation of a service-connected disability is contemplated and the lower evaluation would result in a reduction or discontinuance of compensation payments, a rating proposing the reduction or discontinuance will be prepared setting forth all material facts and reasons.  The beneficiary must be notified at his or her latest address of record of the contemplated action and furnished detailed reasons therefore.  The beneficiary must be given 60 days for the presentation of additional evidence to show that compensation payments should be continued at the present level.  38 C.F.R. § 3.105(e) (2015).

In essence, the law requires that the service-connected disability must have demonstrated improvement in order for an assigned rating to be reduced.  In order for a rating reduction to be properly effectuated, there must be appropriate notice of the proposed reduction, and the reduction must be supported by the evidence of record.  As noted above, 38 C.F.R. § 3.105(e) requires the issuance of a rating decision proposing the reduction or discontinuance and setting out all material facts and reasons underlying the proposal.  The appellant must be notified at his last address of record, and be provided 60 days for the presentation of additional evidence to show that compensation payments should be continued at the present level.

In this case, the Veteran was informed of the proposed reductions in a May 2012 letter.  In a May 2012 rating decision, he was provided the material facts, and the rationale for the proposed rating reductions was explained.  The Veteran was further informed that he could present evidence and that he was entitled to a hearing.  He was afforded 60 days to respond.  Thereafter, the RO promulgated a rating decision in July 2012 implementing the proposed reductions, effective October 1,  2012.

Based on this history, the Board finds that the Veteran was properly notified of the proposed rating reductions, in conformity with the provisions of 38 C.F.R. § 3.105(e).  As to these issues, then, the RO properly applied the regulations concerning the procedure for notification of reductions in ratings.  The question that remains is whether the RO correctly applied the substantive law and regulations regarding the reduction.

With respect to the reduction of the rating of 20 percent in effect from May 5, 2008, to October 1, 2012, the Veteran asserts that the condition has not improved since the establishment of this evaluation. 

Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder.  38 U.S.C.A. § 1155.  Separate diagnostic codes identify the various disabilities.  Id.  It is necessary to rate the disability from the point of view of the Veteran working or seeking work, 38 C.F.R. § 4.2, and to resolve any reasonable doubt regarding the extent of the disability in the Veteran's favor.  38 C.F.R. § 4.3.  If there is a question as to which disability rating to apply to the Veteran's disability, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2015).  Consideration of the whole recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2 (2015); Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Further, the assignment of a particular Diagnostic Code is "completely dependent on the facts of a particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One Diagnostic Code may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis, and demonstrated symptomatology.  Any change in a Diagnostic Code by VA must be specifically explained.  Pernorio v. Derwinski, 2 Vet. App. 625 (1992).

Under Diagnostic Code 5242 degenerative arthritis of the spine (see also, Diagnostic Code 5003), is evaluated under the following general rating formula for diseases and injuries of the spine:

With or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease: 

A 10% evaluation will be assigned for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent of more of height.

A 20% rating is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.

A 30% evaluation is assigned for forward flexion of the cervical spine to 15 degrees or less; or, favorable ankylosis of the entire cervical spine.

A 40% rating requires evidence of unfavorable ankylosis of the entire cervical spine; or, forward flexion of the thoracolumbar spine to 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.

A 50% evaluation will be assigned with evidence of unfavorable ankylosis of the entire thoracolumbar spine.  

A 100% rating requires evidence of unfavorable ankylosis of the entire spine. 

Note (1): Evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.  Note (2): (See also Plate V) For VA compensation purposes, normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion is zero to 45 degrees, and left and right lateral rotation is zero to 80 degrees. Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion is zero to 30 degrees, and left and right lateral rotation is zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the cervical spine is 340 degrees and of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  Note (3): In exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2).  Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted.  Note (4): Round each range of motion measurement to the nearest five degrees.  Note (5): For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching. Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  Note (6): Separately evaluate disability of the thoracolumbar and cervical spine segments, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability. 

38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (2015).

In an August 2008 rating decision, the RO effectuated an increased evaluation for the Veteran's DDD of the lumbar spine, raising the disability evaluation to 20 percent from 10 percent.  The effective date of this award is May 5, 2008, the date the Veteran had filed for increased evaluation.  

At the time of the August 2008 rating, the evidence included a July 2008 VA examination of the spine.  At the examination, the Veteran complained of constant pain in the low back that increased to excruciating on occasion.  He related that any type of prolonged standing, walking, sitting or bending worsened his pain and stiffness.  He took narcotics and NSAIDs for mild to moderate pain.  He was extremely guarded with respect to pain on examination, and had mild tenderness in the lumbar region.  Flexion was to 50 degrees, with pain.  Extension was to 20 degrees with moderate limitation due to pain.  Bilateral lateral flexion was to 20 degrees, with consideration of pain.  Bilateral lateral rotation was to 20 degrees, as well, with moderate limitation due to pain.  There was no increased weakness, incoordination or loss of range of motion following repetitions.  Neurological examination was grossly intact.  Sensory and motor were normal.  There was no atrophy.  Straight leg raising was negative.  

The Veteran filed a claim for an increased evaluation of his low back in August 2010.  The RO proposed reduction, as outlined above.  In August 2011, the Veteran was afforded a VA examination.  The report thereof does not document any review of the claims file, including the July 2008 VA examination.  The Veteran complained of pain, stiffness and weakness, but examination showed full range of motion.  There was no evidence of radiating pain, muscle spasm, tenderness, guarding or weakness.  Muscle tone was normal.  Straight leg raising was negative bilaterally.  There was no ankylosis.  During a flare-up the Veteran could not stand for a long time and had limitation of motion such that he could not really bend, sit or stand.  Based on this examination and a lack of complaints in contemporaneous VA medical records, the RO effectuated the reduction.  

In an April 2014 rating decision, the RO effectuated a 10 percent evaluation for DDD of the lumbar spine, effective November 17, 2013, the date of a VA medical record relating to complaints back pain.  A February 2014 VA treatment note reflects a complaint  of a history of back pain, as well as radiation of pain to the right lower extremity at that time.  

Having considered the evidence of record in this case, the Board finds that the reduction from 20 percent was not proper.  In this regard, the findings of the August 2011 VA examiner formed the basis of the RO's decision to reduce the Veteran's disability rating.  Critically, the August 2011 VA examination report does not address whether the Veteran's symptomatology had improved since the July 2008 VA examination, and additionally failed to specify whether that improvement actually reflected improvement in his ability to function under the ordinary conditions of life and work.  

The Board recognizes that, in implementing the proposed rating reduction, the RO weighed the evidence of record, which indicated that the Veteran's service-connected DDD no longer met the criteria for a 20 percent rating under Diagnostic Code 5242.  However, review of the July 2012 rating decision and April 2014 Statement of the Case reveals that the RO failed to make a specific determination that there was an actual improvement in the Veteran's ability to function under the ordinary conditions of work and life.  See 38 C.F.R. §§ 4.10, 4.13.  The RO's failure to make such a determination in this case renders the reduction improper.  Moreover, the evidence does not show improvement under the ordinary conditions of life based on the Veteran's reports of flare-ups, which result in an inability to really bend, sit or stand.  Thus, the reduction from 20 percent for DDD of the lumbar spine is void.  

Where a rating reduction was made without observance of law, the reduction must be vacated and the prior rating restored.  Schafrath, 1 Vet. App. at 595.  In considering the propriety of a reduction, the Board must focus on the evidence available to the RO at the time the reduction was effectuated (although post-reduction medical evidence may be considered in the context of considering whether actual improvement was demonstrated).  Dofflemyer v. Derwinski, 2 Vet. App. 277, 281-82 (1992).  The Veteran need not demonstrate that he is entitled to retain the higher evaluation; rather, it must be shown by a preponderance of the evidence that the RO's reduction was warranted.  See Brown, supra; Kitchens, 7 Vet. App. 320 (1995).

The RO's findings in this case that the Veteran's DDD of the lumbar spine no longer approximated the criteria for a 20 percent rating are not sufficient to sustain a finding that the reduction was proper.  Accordingly, the action to reduce the rating is void, and the 20 percent evaluation for DDD of the lumbar spine is restored as though the reduction had not occurred.  


ORDER

The reduction in evaluation for DDD of the lumbar was not proper; restoration of the 20 percent evaluation is granted, effective October 1, 2012.


REMAND

A review of the record discloses that in November 2014, the Veteran apparently sustained injury to his low back in a motor vehicle accident.  A January 2015 rating decision awarded the Veteran a temporary total disability evaluation under 38 C.F.R. § 4.30 related to surgical treatment stemming from this incident.  

In April 2015, the Veteran was afforded a VA examination.  The report thereof notes a complete lack of range of motion of the thoracolumbar spine, and that testing was not feasible due to the Veteran's recent back surgery.  

The AOJ obtained an opinion to address the April 2015 VA examination in July 2015.  The opinion reflects, inter alia, the examiner's opinion that the April 2015 examination report was inconsistent and that the finding of complete loss of motion seemed unlikely.  

Given the apparent inadequacy of the April 2015 VA examination, the Veteran should be afforded a VA examination to address the severity of his disability.  In Barr v. Nicholson, 21 Vet. App. 303, 311 (2007), the United States Court of Appeals for Veterans Claims (Court) found that once VA undertakes the effort to provide an examination when developing a service-connection claim, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  In Stefl v. Nicholson, 21 Vet. App. 120 (2007), the Court found that, "[w]ithout a medical opinion that clearly addresses the relevant facts and medical science, the Board is left to rely on its own lay opinion, which it is forbidden from doing."  The Secretary has an affirmative duty to gather the evidence necessary to render an informed decision on a claim.  Douglas v. Shinseki, 23 Vet. App. 19 (2009).  Pursuant to 38 C.F.R. § 4.2 (2015), it is incumbent upon the rating board to return an examination report as inadequate if it does not contain sufficient detail.

A review of the record indicates that the Veteran sought vocational rehabilitation benefits through VA.  No vocational rehabilitation records have been associated with the claims file.  However, there is no indication in the claims folder that the Vocational Rehabilitation folder was destroyed or otherwise unavailable.  VA is under a duty to make as many requests as are necessary to obtain records in the custody of a Federal department or agency.  38 C.F.R. § 3.159(c)(2).  Accordingly, attempts to obtain the Vocational Rehabilitation folder should be made.

Also, in August 2015, the Veteran submitted a VA Form 21-4142a, (General Release for Medical Provider Information to the Department of Veterans Affairs (VA)) related to treatment records from the Martin Army Community Hospital (MACH).  However, no action has been taken on this release.  Upon remand, VA should attempt to obtain these records with the Veteran's assistance, if needed.  See 38 C.F.R. § 3.159(c)(1) (2015).

In a July 2015 rating decision, the RO granted entitlement to service connection for left lower extremity radiculopathy with an evaluation of 20 percent effective January 19, 2015, and denied entitlement to service connection for right lower extremity radiculopathy.  In August 2015, the Veteran expressed disagreement with these determinations. To date, the RO has not issued a statement of the case (SOC) regarding these matters. Accordingly, the Board is required to remand the issues for issuance of a SOC. See Manlicon v. West, 12 Vet. App. 238 (1999). 

Accordingly, the case is REMANDED for the following action:

1.  Attempt to obtain the Veteran's Vocation Rehabilitation folder.  All attempts to obtain this folder should be fully documented.  Any negative search results should be noted in the record and communicated to the Veteran pursuant to 38 C.F.R. § 3.159(e).

2.  Attempt to obtain any outstanding medical records from MACH.  Perform any and all follow-up as necessary, and document negative results.  Any negative search results should be noted in the record and communicated to the Veteran pursuant to 38 C.F.R. § 3.159(e).

3.  After the development directed above has been completed to the extent possible, schedule the Veteran for an appropriate VA examination, to include a complete physical examination, in order to determine the current severity of his service-connected degenerative disc disease of the lumbar spine.  Any tests deemed necessary should be conducted, and all clinical findings should be reported in detail.  The complete claims folder must be provided to the examiner for review in conjunction with the examination.  The examination report should specifically state the degree of disability present in the thoracolumbar spine and his current range of motion in this spinal segment and the presence or absence of unfavorable or favorable ankylosis.  Any neurological abnormalities associated with the service-connected low back disability (other than the service-connected radiculopathy of the left lower extremity) should be discussed.

The extent of any weakened movement, excess fatigability and pain on use, should be described.  To the extent possible, the functional impairment due to weakened movement, excess fatigability, and pain on use should be assessed in terms of additional degrees of limitation of motion. Range of motion studies should be conducted.

The examiner should also express an opinion concerning whether there would be additional limits on functional ability on repeated use or during flare-ups, and, if feasible, express this in terms of additional degrees of limitation of motion on repeated use or during flare-ups.  If this is not feasible, the physician should so state and explain why.

The examiner should also provide information concerning the functional impairment that results from the lumbar spine and left lower extremity disabilities that may affect the ability to function and perform tasks in a work setting.

Any and all opinions must be accompanied by a complete rationale.  If the examiner is unable to reach an opinion without resort to speculation, he or she should explain the reasons for this inability and comment on whether any further tests, evidence or information would be useful in rendering an opinion.

4.  After the development requested above has been completed to the extent possible, the AOJ should again review the record and adjudicate the claims on appeal.  If any benefit sought on appeal remains denied, the appellant should be furnished a Supplemental Statement of the Case and given the opportunity to respond thereto before this case is returned to the Board.

5.  Issue a Statement of the Case to the Veteran and his representative, addressing the issues of entitlement to an evaluation in excess of 20 percent for lower extremity radiculopathy and entitlement to service connection for right lower extremity radiculopathy.  The Veteran and his representative must be advised of the time limit in which he may file a substantive appeal.  38 C.F.R. § 20.302(b). Then, only if the appeal is timely perfected, should the issue be returned to the Board for further appellate consideration, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


